Citation Nr: 9914478	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a mental disorder, 
claimed as depression and a personality disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to June 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that during her April 1999 hearing the 
veteran was given 30 days to submit additional evidence in 
support of her claim.  No evidence has been received from the 
veteran.  


FINDINGS OF FACT

1.  A personality disorder is not recognized as a disease or 
injury within the meaning of applicable legislation governing 
claims for service connection.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a mental disorder, claimed as 
depression is plausible.  


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. § 1131, 1110 (West 1991); 
38 C.F.R. § 3.303(c) (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a mental disorder, claimed as 
depression.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for treatment for or 
diagnosis of depression.  A narrative summary shows that the 
veteran was hospitalized for one day in April 1995.  The 
document indicates that she was involuntarily admitted by her 
outpatient psychiatrist who was following her in the mental 
health clinic for "occupational problems."  It was noted 
that the veteran was currently contracting with staff not to 
harm herself or others, but had past history of suicidal 
ideation and gestures.  Mental status examination revealed 
that her mood was "angry" and her affect was full range, 
but labile - easily angered.  Her thought process was goal-
directed and logical and thought content was without evidence 
of hallucinations, delusions, ideas of reference, obsessions, 
or compulsions.  Suicidal and homicidal ideations were 
absent.  Memory testing was intact.  Abstraction was intact 
and level of knowledge was appropriate for education level.  
The pertinent diagnosis was probable personality disorder not 
otherwise specified with narcissistic and antisocial 
features.  

On VA psychiatric examination in December 1995, the veteran 
reported that during her junior high school and teenage 
years, she had a lot of difficulty getting along with her 
mother and some problems with depression.  She stated that 
she entered the U.S. Air Force to get away from her mother.  
While she was in junior high, she saw a psychiatrist on a 
regular basis because of problems not getting along with her 
mother.  She also saw a psychiatrist while in basic training 
for an evaluation.  In 1990, she began seeing a psychiatrist 
on a fairly regular basis due to stress on the job.  She felt 
over-worked and stated "it was my personality".  
Apparently, she did not get along with people and had many 
conflicts.  She began blowing up at customers.  It was noted 
that she was hospitalized four times while in the service for 
psychiatric reasons, the last being in April 1995.  During 
this time, she had suicidal ideations and one suicide attempt 
when she took an overdose of over-the-counter sleeping aids.  
Since her discharge from service, she had been a student.  
She complained of being down for a number of reasons, 
including not having enough money, needing a lot of things 
for school, not knowing where her ex-husband and other were 
and other stressors.  She stated that she could not get out 
to go bowling which had been a stress reliever for her in the 
past.  She could not do this now because she had no car or 
babysitter.  She still had a bad temper and blew up at her 
son.  She had a few nights a week when she had difficulty 
falling asleep.  Most of the time, however, her quality of 
sleep was good and she slept well through the night with her 
medication.  Her appetite was good.  She had not been 
suicidal since her discharge from service.  

Mental status examination revealed that her psychomotor 
activity was good.  Her speech was of a normal rate and 
rhythm.  Mood was euthymic.  Affect was appropriate to mood.  
There was no restriction of affect.  She exhibited no 
lability of affect.  She was alert and oriented to person, 
place and time.  She had good recent and remote memory.  
Intelligence appeared to be average by vocabulary and 
concepts.  Insight was good.  Judgment and concentration were 
good.  Her thought were coherent, logical and goal directed.  
There was no flight of ideas or looseness of associations.  
She was not paranoid.  She did not show any formal thought 
disorder.  She was not having any auditory or visual 
hallucinations.  She was not suicidal or homicidal.  There 
was no psychiatric diagnosis made.  She was found to have a 
personality disorder with borderline features.  

In April 1999, the veteran testified that she began feeling 
depressed in service.  She described how she would "blow 
up" at co-workers for no reason and how stressful it was 
dealing with her sons who missed their father.  She stated 
that these problems contributed to her depression which 
ultimately led her to become irritable, lose weight and have 
problems sleeping.  She indicated that she contemplated 
suicide but did not go through with it because of her son.  
See April 1999 hearing transcript.  



Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In this case, the evidence of record fails to show a 
diagnosis of depression.  Upon review, it is evident that the 
veteran suffers from a personality disorder, as this has been 
diagnosed both in service and on VA psychiatric in December 
1995.  A personality disorder, however, is not subject to 
service connection.  38 C.F.R. § 3.303(c) (congenital or 
developmental defects such as personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Thus, to the extent that the veteran is seeking entitlement 
to service connection for a personality disorder, this 
component of the claim must be denied, because of the absence 
of the legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. at 430.  Moreover, in the 
absence of a finding of a present psychiatric disability that 
can be related to service, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Although the Board has considered and denied the appeal as to 
this claim on a ground different from that of the RO, that 
is, whether the appellant's claim was well-grounded rather 
than whether she is entitled to prevail on the merits, the 
appellant has not been prejudiced by this action.  In 
assuming that the claim was well-grounded, the RO actually 
accorded the appellant greater consideration than her claim 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).  To remand this case to the RO 
for consideration of the issue of whether this claim is well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  Id.

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was because a personality disorder is not subject to 
service connection.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well-grounded, namely 
competent medical evidence showing that she has a current 
psychiatric disability which is related to service.  


ORDER

Entitlement to service connection for a mental disorder, 
claimed as depression and a personality disorder is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

